El Juez Asociado Sr. MacLeary,
después de exponer los hechos anteriores, emitió la opinión del Tribunal.
Considerando: que si bien la obligación que se reclama en *374la demanda de que se trata, nace de daños y perjuicios cansa-dos en fincas urbanas, y, por lo tanto, en bienes raíces, no por eso la acción que se ejercita en dicha demanda, deja de ser de carácter puramente personal; y puesto que para que fuera mixta, como pretende el demandante, sería necesario qué dicha demanda hubiese sido entablada, no solamente para la reclamación de los daños y perjuicios cansados en dichas fincas urbanas, sino también para la recuperación de esas mismas fincas; pues sólo así, la acción que se ejercita, tendría el doble carácter de real y personal, y, por lo tanto, de mixta, según la definición que del término “acción mixta”, dan los bien conocidos Diccionarios de Leyes de Bouvier y de Black.
Considerando: que según las definiciones de los lexicó-grafos y la jurisprudencia de España y de América, se verá que, aunque la reclamación de daños y perjuicios puede ori-ginarse de un daño causado á bienes raíces, esto no convierte la demanda entablada con tal motivo en una demanda mixta; una demanda mixta hablando estrictamente, siendo una com-binación de una reclamación real y otra personal, en un mis-mo proceso, y la distinción se refiere más bien á la forma que no al origen del litigio.
Considerando: que en el apartado Io. del Artículo 62 de la Ley de Enjuiciamiento, Civil, se dispone que en los juicios, en que se ejercitan acciones personales, es juez competente el del lugar en que deba cumplirse la obligación, y á falta de éste, á elección del demandante, el del domicilio del demanda-do, ó el del lugar del contrato, si hallándose en él, aunque acci-dentalmente pudiera hacerse el emplazamiento.
Considerando: que en el presente caso, no hay cuestión de contrato, y que con tal motivo, queda eliminada esa fase, de la aplicación de la ley de referencia; y la acción, siendo puramente personal y quedando entonces el domicilio del de-mandado como el lugar en donde debe entablarse esta de-manda, conforme á lo prevenido en el Artículo 1171 del *376Código Civil, y la regla Ia. del Artículo 62 de la Ley de En-juiciamiento Civil.
Considerando: que el demandado tiene su domicilio en la' ciudad de Ponce, y que consta en los autos, que no se lia sometido en dicho asunto á jurisdicción extraña.
Fallamos: que debemos declarar y declaramos corres-ponder el conocimiento de la mencionada demanda, formu-lada por Don Manuel Egozcue y Cintrón, á la Corte de Dis-trito de Ponce, á la que, con la oportuna certificación, se re-mitan, á los efectos procedentes, todas las actuaciones ele-vadas á este Tribunal Supremo, con motivo de la presente competencia; comunicándose esta resolución á la Corte de Distrito de San Juan, y siendo las costas de cuenta respectiva de las partes.
Jueces concurrentes: Sres. Presidente Quiñones, y Aso-ciados Hernández y Figueras.
El Juez Asociado Sr. Sulzbacber no formó Tribunal en la vista de este caso.'